Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "The burner assembly" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Changing the dependency from claim 1 to claim 10 will overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,746,207. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brandl (US1,778,790), which shows all of the claimed limitations.  Brandl shows: 

10 having a central axis (fig. 1-4); and, a plurality of vanes 14 secured to the collar, each vane comprising: a leg extending from the collar at a first angle with respect to the central axis (fig. 1-4), the first angle of the leg configured to impart rotation to a flow of fluid through the baffle assembly (page 1, lines 5-10 and lines 27-50); and an impingement plate extending from the leg at a second angle with respect to the central axis, wherein the second angle is greater than the first angle (fig. 1-4).  
8. The baffle assembly of claim 1, comprising four of the vanes equally spaced about an inner surface of the collar (fig. 2,3).  
9. The baffle assembly of claim 1, wherein the collar has a circular cross-sectional shape (fig. 1-3).  
10. A burner assembly halving an inlet and the baffle assembly of claim 1 installed in, at, or proximate to the inlet (page 1, lines 1-4 and lines 39-42).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brandl (US1,778,790), which discloses substantially all of the claimed limitations.  
Nevertheless, Brandle fails to specifically recite the claimed values and ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Brandle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Claims 10-12 are (11 and 12) as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Strobel (2009/0162802) in view of Brandl (US1,778,790).
Strobel discloses substantially all of the claimed limitations, including a ribbon burner assembly 36 having first and second inlets 38 on opposite sides (fig. 2). 
Nevertheless, Strobel fails to specifically recite the claimed baffle.
Brandl, in the same or related field of endeavor (fuel intake of a combustion device), teaches that it is known in the art to provide:
1. A baffle assembly, comprising: a collar 10 having a central axis (fig. 1-4); and, a plurality of vanes 14 secured to the collar, each vane comprising: a leg extending from the collar at a first angle with respect to the central axis (fig. 1-4), the first angle of the leg configured to impart rotation to a flow of fluid through the baffle assembly (page 1, lines 5-10 and lines 27-50); and an impingement plate extending from the leg at a second angle with respect to the central axis, wherein the second angle is greater than the first angle (fig. 1-4).  

Brandl teaches that such an arrangement provides for thorough mixture of fuel and air (page 1, lines 1-4). 
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the baffle assembly as taught by Brandl into the invention disclosed by Strobel, so as to provide for efficient mixing of fuel and air.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

January 12, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762